DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/053,332, filed 11/05/2020, claims foreign priority to REPUBLIC OF KOREA 10-2018-0052522 filed on 05/08/2018 and is a 371 of PCT/KR2019/005499 with a filing date of 05/08/2019.

Response to Amendment
This office action is in response to amendments submitted on 10/11/2022 wherein claims 1-2, 4-9, 11, and 13-14 are pending and ready for examination.  Claims 3, 10, and 12 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-6. 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kono Takashi et al., hereinafter Kono, JP2014023566A in view of Hemanth Kapu et al., herein after Kapu. “Resting heart rate estimation using PIR sensors,” downloaded from https://www.sciencedirect.com/science/article/pii/S135044951730110X,  further in view of Kevin H. Knuth, “Optimal Data-Based Binning for Histograms,” downloaded from https://arxiv.org/pdf/physics/0605197.pdf. 

Regarding Independent claim 1 Kono teaches:
	“A method of analyzing medical data of a patient by searching for an endpoint of a specific group in a data set having at least one group, wherein the at least one group relates to medical data of the patient obtained using a diagnostic kit” (Kono, Abstract, ¶ 0001-0007:  Kono teaches “it is an object of the present invention to precisely determine the presence or absence of abnormal fur in a single image even in a case where a region with different imaging distance to the subject is included” (¶ 0006) where the “image” is “an intraluminal image (hereinafter, also simply referred to as an image) acquired by observing the mucosa of the large intestine with an enlarged endoscope” (¶ 0002) disclosing “medical data of the patient” which is obtained using “an enlarged endoscope” disclosing “obtained using a diagnostic kit”).
	“a) receiving, by a search system, a numerical value of each of multiple individual data included in the data set” (Kono, fig 1, ¶ 0013-0024, Kono teaches receiving image data via the image processing apparatus (¶ 0014, fig 1); 
	“b) dividing, by the search system, a numerical range to which the numerical values are able to belong into a plurality of bins, each bin having a predetermined bin width, using the numerical values and generating histogram data having a number of individual data, corresponding to each of the bins, as a bin value” (Kono, fig 5, ¶ 0036:  Kono teaches “a histogram is prepared with the horizontal axis as the class interval of the hue average value and the vertical axis as the frequency of the hue average value corresponding to each class interval” (¶ 0036) where “class interval” discloses “bins” and the class interval has “preset predetermined intervals” disclosing a “predetermined bin width” (¶ 0036)); 
	Kono does not teach:
“c) equalizing the [histogram] data;”
“d) differentiating the equalized [histogram] data;”
	Kapu teaches:	
“c) equalizing data” (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation discloses “equalizing” the data); 
	“d) differentiating the equalized data” (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches using a first-derivative filter, h[n] = [1 0 -1] (eqn 1), to differentiate the data); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing and differentiating of Kapu in order to separate the clusters relative to the valleys between them as taught by Kono (see ¶ 0011 and fig. 6 of Kono) because doing so would have reduced the effect of measurement noise and also allowed for a simple identification of the valleys between the clusters through use of a known manner of doing so.  
	Kono teaches “histogram data” (see above).
	Kono as modified by Kapu would teach:
	“e) searching for a target bin satisfying a given criterion condition and present at an endpoint of a specific group based on the [differentiated] histogram data” (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
	Kapu teaches “differentiated data” (see above).
	Kono does not teach:
	“f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width;”
	Knuth teaches:
	“f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width” (Knuth, § 1  Introduction, pg 1-2:  Knuth teaches choosing “a number of bins sufficiently large to capture the major features in the data while ignoring fine details due to ‘random sampling fluctuations’” where “the number of bins chosen for the histogram, which given the range of the data dictates the bin width” (§ 1 Introduction, page 1, 1st paragraph); 
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method for determining extreme value coordinates (target bin) as taught by Kono by using adjusting the bin width as taught by Knuth in order to provide a system where “the optBINS algorithm can identify data sets where the data have been excessively rounded may be of benefit in identifying problem data sets as well as selecting an appropriate degree of rounding in cases where economic storage or transmission are an issue [18]” (Knuth, § 10 Discussion, page 25, 3rd paragraph). 
	Kono teaches:
	“performing the steps b) to e) again using the reduced bin width” (Kono, ¶ 0037:  Kono teaches “the width of the class section of the histogram may be changed” (¶ 0037) where “class section” discloses “bin” and “may be changed” discloses “reduced.”  Therefore, Kono teaches “performing the steps b) to e)” (see claim 1 above) where the width of the “bin” “may be changed”).  

Regarding claim 2 Kono teaches:
	“a step of searching for, as the target bin, a bin satisfying the criterion condition based on the criterion condition in which a case where a subsequent bin, the value of the previous bin is equal to or less than 0, and” 
	“the value of the subsequent bin is equal to or greater than 0 is a first bin, while searching the differentiated histogram data for a bin value of each of the bins in a given direction” (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039).  Fig 6, the second row indicates the direction of the gradient by an arrow pointing either to the left or the right indicating the direction of the gradient.  Fig 6 discloses where the gradient changes direction, in column 5 for one set of data and column 12 for another set of data.  The “extreme value coordinates” 
(¶ 0040) would be at 5 and 12 where “extreme value coordinates” discloses “the target bin” which is between one bin of a value “equal to or greater than 0” and another bin of a value “equal to or less than 0” indicated by a change in the gradient direction).  

Regarding Independent Claim 4 Kono teaches:
	“A method of analyzing medical data of a patient by searching for an endpoint of a specific group in a data set having at least one group, wherein the at least one group relates to medical data of the patient obtained using a diagnostic kit” (Kono, Abstract, ¶ 0001-0007:  Kono teaches “it is an object of the present invention to precisely determine the presence or absence of abnormal fur in a single image even in a case where a region with different imaging distance to the subject is included” (¶ 0006) where the “image” is “an intraluminal image (hereinafter, also simply referred to as an image) acquired by observing the mucosa of the large intestine with an enlarged endoscope” (¶ 0002) disclosing “medical data of the patient” which is obtained using “an enlarged endoscope” disclosing “obtained using a diagnostic kit”).
	the method comprising steps of: 
	“a) receiving, by a search system, a numerical value of each of multiple individual data included in the data set” (Kono, fig 1, ¶ 0013-0024, Kono teaches receiving image data via the image processing apparatus (¶ 0014, fig 1); 
	“b) dividing, by the search system, a numerical range to which the numerical values are able to belong into a plurality of bins, each bin having a predetermined bin width, using the numerical values and generating histogram data having a number of individual data, corresponding to each of the bins, as a bin value” (Kono, fig 5, ¶ 0036:  Kono teaches “a histogram is prepared with the horizontal axis as the class interval of the hue average value and the vertical axis as the frequency of the hue average value corresponding to each class interval” (¶ 0036) where “class interval” discloses “bins” and the class interval has “preset predetermined intervals” disclosing a “predetermined bin width” (¶ 0036)); 
Kono does not teach: 
“c) equalizing the [histogram] data;”
Kapu teaches:
“c) equalizing the data” (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation” discloses “equalizing” the data); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing of Kapu in order to reduce the effect of measurement noise.  
	Kono teaches “histogram data” (see above).
	Kono as modified by Kapu would teach: 
	d) searching for a target bin satisfying a given criterion condition and present at an endpoint of a specific group based on the [equalized] histogram data (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
	Kapu teaches equalized histogram data, see above.  
	Kono does not teach:
	“f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width;”
	Knuth teaches:
	“f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width” (Knuth, § 1  Introduction, pg 1-2:  Knuth teaches choosing “a number of bins sufficiently large to capture the major features in the data while ignoring fine details due to ‘random sampling fluctuations’” where “the number of bins chosen for the histogram, which given the range of the data dictates the bin width” (§ 1 Introduction, page 1, 1st paragraph); 
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method for determining extreme value coordinates (target bin) as taught by Kono by using adjusting the bin width as taught by Knuth in order to provide a system where “the optBINS algorithm can identify data sets where the data have been excessively rounded may be of benefit in identifying problem data sets as well as selecting an appropriate degree of rounding in cases where economic storage or transmission are an issue [18]” (Knuth, § 10 Discussion, page 25, 3rd paragraph). 
	Kono teaches:
	“performing the steps b) to e) again using the reduced bin width” (Kono, ¶ 0037:  Kono teaches “the width of the class section of the histogram may be changed” (¶ 0037) where “class section” discloses “bin” and “may be changed” discloses “reduced.”  Therefore, Kono teaches “performing the steps b) to e)” (see claim 1 above) where the width of the “bin” “may be changed”).  

Regarding claim 5 Kono teaches:
“a step of searching for, as the target bin, a bin satisfying the criterion condition based on the criterion condition in which a value of a previous bin of a current bin now being searched for is not a cutoff value, a value of the current bin is not a cutoff value, and a value of at least one next bin has a cutoff value, while searching the equalized histogram data for a bin value of each of the bins in a given direction” (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where the “coordinate” of each bin discloses the “bin value of each of the bins.”  Fig 6, the second row indicates the direction of the gradient by an arrow pointing either to the left or the right therefore some of the values will be positive and some will be negative.  Fig 6 discloses where the gradient changes direction, in column 5 for one set of data and column 12 for another set of data.  The “extreme value coordinates” (¶ 0040) would be at 5 and 12 where “extreme value coordinates” discloses “the target bin” where the “next bin has a cutoff value” as the “next bin” would have a change in sign (+/-) disclosing a “cutoff value”). 

Regarding claim 6 Kono teaches:
“A computer program which is installed in a data processing system and in which a program for executing the method according to claim 1 is written” (Kono, ¶ 0017-¶ 0020).  

Regarding claim 11 Kono teaches:
“A computer program which is installed in a data processing system and in which a program for executing the method according to claim 2 is written” (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170)).  

Regarding claim 13 Kono teaches:
“A computer program which is installed in a data processing system and in which a program for executing the method according to claim 4 is written” (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170)).  

Regarding claim 14 Kono teaches:
“A computer program which is installed in a data processing system and in which a program for executing the method according to claim 5 is written” (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170)).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kono Takashi et al., hereinafter Kono, JP2014023566A in view of Kevin H. Knuth, “Optimal Data-Based Binning for Histograms,” downloaded from https://arxiv.org/pdf/physics/0605197.pdf. 

Regarding claim 7 Kono teaches:
 	 “A data processing system for analyzing medical data of a patient, comprising: 
	a processor; and 
	a memory device in which software executed by the processor is stored” (Kono, 
¶ 0017-¶ 0020), 
	“wherein the software receives a numerical value of each of multiple individual data included in a data set having at least one data group, wherein the at least one group relates to medical data of the patient obtained using a diagnostic kit, divides a numerical range to which the numerical values are able to belong into a plurality of bins each bin having a predetermined bin width, using the numerical values, generates histogram data having a number of individual data, corresponding to each of the bins, as a bin value” (Kono, Abstract, fig 5, ¶ 0001-0007, ¶ 0036:  Kono teaches “it is an object of the present invention to precisely determine the presence or absence of abnormal fur in a single image even in a case where a region with different imaging distance to the subject is included” (¶ 0006) where the “image” is “an intraluminal image (hereinafter, also simply referred to as an image) acquired by observing the mucosa of the large intestine with an enlarged endoscope” (¶ 0002) disclosing “medical data of the patient” which is obtained using “an enlarged endoscope” disclosing “obtained using a diagnostic kit.”  Kono teaches “a histogram is prepared with the horizontal axis as the class interval of the hue average value and the vertical axis as the frequency of the hue average value corresponding to each class interval” (¶ 0036) where “class interval” discloses “bins” and the class interval has “preset predetermined intervals” disclosing a “predetermined bin width” (¶ 0036)). 
	“searches for a target bin present at an endpoint of a specific group based on the generated histogram data” (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
	Kono does not teach:
	“if the target bin satisfying the criterion condition is not searched for using a preset bin width, the software reduces the bin width by a given numerical value,”
	Knuth teaches:
“if the target bin satisfying the criterion condition is not searched for using a preset bin width, the software reduces the bin width by a given numerical value” (Knuth, § 1  Introduction, pg 1-2:  Knuth teaches choosing “a number of bins sufficiently large to capture the major features in the data while ignoring fine details due to ‘random sampling fluctuations’” where “the number of bins chosen for the histogram, which given the range of the data dictates the bin width” (§ 1 Introduction, page 1, 1st paragraph).  Additionally, Knuth teaches the “optBINS algorithm” provided in the Appendix that can “choose the optimal number of bins” and provide “a warning that the data has been severely rounded or truncated and that information has been lost” (page 20, fig 5) where the “optBINS algorithm” would inherently be part of the software package run by a processor); 
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method for determining extreme value coordinates (target bin) as taught by Kono by using adjusting the bin width as taught by Knuth in order to provide a system where “the optBINS algorithm can identify data sets where the data have been excessively rounded may be of benefit in identifying problem data sets as well as selecting an appropriate degree of rounding in cases where economic storage or transmission are an issue [18]” (Knuth, § 10 Discussion, page 25, 3rd paragraph). 
Kono teaches:
(the software) “generates a histogram again using the reduced bin width, and searches for the target bin present at the endpoint of the specific group using the re-generated histogram” (Kono, ¶ 0037, ¶ 0170:  Kono teaches an “Image processing apparatus” that is executed by “an image processing program” which discloses “software” (¶ 0170).  Kono teaches “the width of the class section of the histogram may be changed” (¶ 0037) where “class section” discloses “bin” and “may be changed” discloses “reduced.”  Therefore, Kono teaches “searches for the target bin present at the endpoint of the specific group using the re-generated histogram” (see claim 1 above) where the width of the “bin” “may be changed” therefore using “the re-generated histogram”).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kono as modified by Knuth as applied to claim 7 above, and further in view of Hemanth Kapu et al., herein after Kapu. “Resting heart rate estimation using PIR sensors,” downloaded from https://www.sciencedirect.com/science/article/pii/S135044951730110X.

Regarding claim 8 Kono does not teach:
	“the software equalizes the [histogram] data, differentiates the equalized [histogram] data” 
Kapu teaches:
	“the software equalizes the [histogram] data, differentiates the equalized [histogram] data” (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches a system that can be “implemented using a low cost digital signal processor or a micro-controller” (3rd page, 2nd column, 5th paragraph.  Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation discloses “equalizing” the data.  Kapu teaches using a first-derivative filter, h[n] = [1 0 -1] (eqn 1), to differentiate the data which is done via a processor which would inherently run on software). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing and differentiating of Kapu in order to separate the clusters relative to the valleys between them as taught by Kono (see ¶ 0011 and fig. 6 of Kono) because doing so would have reduced the effect of measurement noise and also allowed for a simple identification of the valleys between the clusters through use of a known manner of doing so.  
	Kono teaches “histogram” data (see above).
Kono teaches:
(the software) “searches for the target bin, satisfying a given criterion condition and present at the endpoint of the specific group, based on the [differentiated] histogram data” (Kono, fig 6, ¶ 0039-¶ 0041, ¶ 0170:  Kono teaches an “Image processing apparatus” that is executed by “an image processing program” which discloses “software” (¶ 0170).  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  

Regarding claim 9 Kono teaches:
(the software) “searches for the target bin satisfying a given criterion condition based on the [equalized] histogram data” (Kono, fig 6, ¶ 0039-¶ 0041, ¶ 0170:  Kono teaches an “Image processing apparatus” that is executed by “an image processing program” which discloses “software” (¶ 0170).  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
Kono does not teach:
software to produce “equalized” data 
Kapu teaches:
software to produce “equalized” data (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches a system that can be “implemented using a low cost digital signal processor or a micro-controller” (3rd page, 2nd column, 5th paragraph) and Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation” discloses “equalizing” the data which is done via a processor which would inherently run on software). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing of Kapu in order to reduce the effect of measurement noise.  

Response to Arguments
Applicant’s arguments (remarks) filed on 10/11/2022 have been fully considered.

Regarding Rejections under 35 U.S.C. § 112(b) page 7 of Applicant’s remarks, based on Applicant’s arguments and changes made to the claims, the 35 U.S.C. ¶ 112(b) rejections have been withdrawn.  

Regarding Rejections under 35 U.S.C. § 101 page 7-8 of Applicant’s remarks, after consultation and consideration the 35 U.S. C. § 101 rejection for claims 1-2. 4-9, 11, and 13-14 have been withdrawn.  

Regarding Rejections under 35 U.S.C. ¶ 102 and Rejection Under 35 U.S.C. § 103 page 8-12 Examiner finds Applicant’s arguments persuasive with respect to the amendments.  New grounds for rejection are necessitated by the amendments and are presented above.
	Applicant argues “On page 18 of the Office Action, the Examiner admits that Kono fails to disclose "f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width; and performing the steps b) to e) again using the reduced bin width" as claimed, but he has cited Knuth for teaching these features” 
	“Knuth discloses a method of optimizing the bin width of a histogram using various indices in order to efficiently capture the main feature of data (density). In contrast, the claims of the present invention are directed to finding the endpoint of a specific cluster, not the density of data, as in Knuth. In the claimed invention, each bin originally has a predetermined width, and the bin width itself is not optimized in the manner disclosed in Knuth” (remarks page 11).
	Examiner respectfully disagrees.  Knuth teaches “The idea is to choose a number of bins sufficiently large to capture the major features in the data while ignoring fine details due to ‘random sampling fluctuations’” (Knuth, Introduction, page 1, 1st paragraph).  Knuth teaches finding the optimal number of bins through the use of an algorithm.  A person of ordinary skill in the art would understand an algorithm used in the statistical determination of the optimal number of bins can use this algorithm regardless of the type of data, density data or medical data.  Once the optimal numbers of bins is determined, the bin width is determined as “the range of data dictates the bin width” (Knuth, Introduction, page 1, 1st paragraph).   Kono teaches “the width of the class section of the histogram may be changed” (Kono, ¶ 0037) where “class section” discloses “bin” and “may be changed” discloses “reduced.”  Therefore, it is the combination of the mathematical process of Knuth and the teaching of Kono that teaches “f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width and performing the steps b) to e) again using the reduced bin width.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Emekci et al., U.S. Pat. No. 8,392,406 B1 teaches determining a height-balanced histogram incrementally.
	.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        12/15/2022